DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Drawings
3.	The drawings are objected to because of the following:  the label “Figure1” needs to be replaced by “Figure 1” (i.e., with proper spacing).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
4.	The disclosure is objected to because of the following informalities:  The present Specification recites “FIG. 1,” “FIG. 2,” and “FIG. 3” ([0390], [0406]-[0408]), which lack antecedent basis.  All instances of the terms should be replaced by “Figure 1,” “Figure 2,” and “Figure 3,” respectively.
Appropriate corrections are required.

Allowable Subject Matter
5.	Claims 1-9 and 16-26 are allowed.

	The closest prior art is provided by Kim et al. (US 2016/0126474 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    215
    366
    media_image1.png
    Greyscale

([0057]); an embodiment is disclosed:

    PNG
    media_image2.png
    285
    362
    media_image2.png
    Greyscale


(page 28).  However, it is the position of the Office that neither Kim et al. singly nor in combination with any other prior art provides sufficient motivation to produce the organic light-emitting molecule as recited by the Applicant, particularly in regards to the nature of X, Y, V, and T of Formula I.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY YANG/Primary Examiner, Art Unit 1786